Citation Nr: 1456182	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-18 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007, and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran was scheduled for a Travel Board hearing, however in March 2014, the Veteran withdrew his request.  To date, he has not requested a new Board hearing, accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).

The issues of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.   


FINDING OF FACT

There is credible medical evidence of record that shows that hypertension was worsened by service-connected diabetes mellitus type II.


CONCLUSION OF LAW

Hypertension is proximately due to or the result of service-connected diabetes mellitus type II.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision herein.  Inasmuch as the determination below constitutes a full grant of the benefit sought, any error in notice or assistance is harmless.

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases, including hypertension, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis 

The Veteran had isolated high blood pressure readings while in service.  In September 1967 the Veteran had blood pressure readings of 116/72 and 136/88.  The Veteran was not diagnosed with pre-hypertension or hypertension while in-service.  The Veteran was not told to monitor his blood pressure, nor was he given any medication or treatment for his blood pressure in-service.  The Veteran was not diagnosed with hypertension until well after his military service.  Thus, there is no medical evidence of record showing that hypertension was manifested in service or during his first post-service year.  Therefore, there is no competent and credible evidence of record showing that hypertension was manifested during the Veteran's first year following discharge from active duty, and presumptive service connection for hypertension as a chronic disease is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Moreover, the Veteran is not claiming that his hypertension is directly related to his military service.  38 C.F.R. § 3.303.  Rather, it is the Veteran's contention that his hypertension is related to his diabetes mellitus type II.  

A July 2010 VA contract examination diagnosed the Veteran with hypertension.  This fulfills the current disability element for secondary service connection.  The Veteran was service-connected for diabetes mellitus in a December 2007 rating decision effective May 2007.  Thus, the Veteran fulfills the second element for secondary service connection.  The medical evidence from the Veteran's July 2010 VA examination provides the requisite nexus that the Veteran's service-connected diabetes mellitus aggravated the Veteran's hypertension.  As such, secondary service connection is warranted.  The examiner diagnosed the Veteran with having hypertension, reviewed the Veteran's medical history and determined that the Veteran's hypertension was worsened or increased by the Veteran's diabetes.  The examiner explained that, diabetes may aggravate the Veteran's hypertensive condition because hypoglycemia over time causes microvascular injury which also elevates the blood pressure.  The examiner stated that the Veteran's diabetes most likely did not cause the Veteran's essential hypertension, but that the Veteran's diabetes more than likely was aggravated the Veteran's hypertension.    

The examiner was unable to specify the exact impact of the Veteran's diabetes on his hypertension, nor was the examiner capable of explaining how much the Veteran's diabetes mellitus type II worsened his hypertension.  Ultimately, however, the examiner found that the Veteran's diabetes mellitus aggravated his hypertension therefore warranting service connection for hypertension on a secondary basis.  The Board notes in passing that although 38 C.F.R. § 3.310(b) indicates that VA will not concede aggravation unless the baseline severity of the nonservice-connected disease or injury is established, the next sentence indicates that the rating activity will determine the baseline and current levels of severity and determine the extent of aggravation.  Given that the Board does not assign ratings in the first instance, the Board reads 38 C.F.R. § 3.310(b) as permitting the Board to determine whether service connection on an aggravation basis is warranted, with the RO having the responsibility for determining the degree of aggravation in assigning the rating.      


ORDER

Service connection for hypertension, secondary to diabetes mellitus Type II is granted.


REMAND

The Board notes that additional pertinent evidence received after the last adjudication must be considered initially by the RO (as the agency of original jurisdiction) unless either the right to this review is waived or the determination made by the Board is fully favorable.  38 C.F.R. § 20.1304(c).  Here, private medical records, as well as previously unavailable service treatment records have been associated with the Veteran's claims file since the Veteran's Supplemental Statement of the Case was adjudicated in February 2014.  Without a waiver from the Veteran, or his representative, a remand is necessary for the AOJ to consider this evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

After considering all new evidence of record since the February 2012 SSOC, if the claim for entitlement to service connection for bilateral hearing loss remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


